Marston, J:
We have examined the several assignments set forth in the record in this case, and are satisfied that no error was committed. The plaintiff in the court below had a right to abandon the special count, and seek to recover on the common counts. There was evidence tending to show a promise made by an authorized agent of the defendant to pay the plaintiff one hundred dollars for his services. The question was properly submitted to the jury, and they having* *85found for tbe plaintiff, tbeir verdict is final. We do not consider the questions raised of sufficient importance to demand separate examinations.
Judgment affirmed, with costs.
The other Justices concurred.